212 S.E.2d 393 (1975)
25 N.C. App. 77
STATE of North Carolina
v.
Lawrence Edward SAMUELS.
No. 7421SC974.
Court of Appeals of North Carolina.
March 5, 1975.
*394 Atty. Gen. Rufus L. Edmisten by Associate Atty. Robert P. Gruber, Raleigh, for the State.
Nelson, Clayton, Boyles & Rascoe by Laurel O. Boyles, Winston-Salem, for defendant appellant.
ARNOLD, Judge.
Defendant contends that the trial court erred in denying his motion to suppress inculpatory statements made during the search. He argues that the court's findings on voir dire do not support the conclusion that he voluntarily and understandingly waived the right to remain silent.
A trial court's finding of voluntariness, when supported by competent evidence, is conclusive on appeal. State v. Thompson, 285 N.C. 181, 203 S.E.2d 781 (1974); State v. Barber, 278 N.C. 268, 179 S.E.2d 404 (1971); State v. Wright, 275 N.C. 242, 166 S.E.2d 681, cert. denied 396 U.S. 934, 90 S. Ct. 275, 24 L. Ed. 2d 232 (1969). Moreover, volunteered statements are admissible regardless of waiver. Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966); State v. Blackmon, 284 N.C. 1, 199 S.E.2d 431 (1973); State v. Haddock, 281 N.C. 675, 190 S.E.2d 208 (1972); 2 Stansbury, N.C. Evidence (Brandis rev.), § 184.
In the case at bar, the trial court found that when defendant was arrested and advised of his rights, he repeatedly said, "I know all that stuff." The court further found that each of defendant's statements was made "suddenly, spontaneously and voluntarily" and not in response to police interrogation. These findings are supported by the evidence. The motion to suppress was properly denied.
Defendant also assigns as error the trial court's denial of his motion for a continuance for the purpose of retaining new counsel. He does not contend that his constitutional rights have been violated. His motion therefore rests in the trial court's discretion, reviewable only upon a showing of abuse. State v. Stepney, 280 N.C. 306, 185 S.E.2d 844 (1971); State v. Moses, 272 N.C. 509, 158 S.E.2d 617 (1967). Defendant had been found indigent and had obtained court-appointed counsel, who was prepared for trial. Charges against him had been pending for almost six months. We find no abuse in refusing to order a continuance at this late date.
We have carefully examined the record and find no error prejudicial to defendant.
No error.
VAUGHN and MARTIN, JJ., concur.